DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 3, 7, 10-12 and 18-20 are amended.
Claims 4-6, 8, 9 and 13-17 have been previously presented.
Claim 2 has been cancelled.

Drawings
The drawings, Figs. 7A, 8A and 8B, are objected to because these drawings were not provided by a process which gave them satisfactory reproduction characteristics. Therefore, appropriate correction to Figs. 7A, 8A and 8B is required. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Appropriate correction is required.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 3-6, 10-11 and 19 recite the phrase “first probable ground height”, claims 7-9 and 20 recite the phrase “second probable ground height”, and claims 12-18 recite the phrase “probable ground height” without providing sufficient context that defines the range or quantity associated with a distinct height value within claims 1 and 3-20. Therefore claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) for claiming the indefinite phrases “first probable ground height”, “second probable ground height” and “probable ground height”.

Allowable Subject Matter
Claims 1 and 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection of claims 1 and 3-20, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 09/19/22 have been fully considered but they are not persuasive. 
The applicant’s arguments in regards to the 35 U.S.C. 112(b) rejection of claims 2-20 state that the amendments to claims 1-20 to remove “first most” and “second most” are sufficient to have the 35 U.S.C. 112(b) rejection of claims 1 and 3-20 withdrawn. However, the U.S.C. 112(b) rejection of claims 1 and 3-20 has been maintained because the indefinite phrases “first probable ground height” and “second probable ground height” are recited in claims 1 and 3-20.
The drawing objection to the illustrations provided in Figs. 7A, 8A and 8B has been maintained because these drawings were not provided by a process which gave them satisfactory reproduction characteristics. Appropriate correction is required.
The applicant’s arguments in regards to the 35 U.S.C. 103 rejection of claim 1 are persuasive, and the 35 U.S.C. 103 rejection of claim 1 has been withdrawn.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649